Exhibit Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Each of the undersigned, the Chief Executive Officer and the Chief Financial Officer, respectively, of Grande Communications Holdings, Inc., hereby certifies that, to my knowledge, on the date hereof: 1. The quarterly report on Form 10-Q of Grande Communications Holdings, Inc. for the three months ended June 30, 2008 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Grande Communications Holdings, Inc. Date: August 8, 2008 /s/Roy H. Chestnutt Roy H. Chestnutt President, Chief Executive Officer and Chairman of the Board of Directors Date: August 8, 2008 /s/Michael L. Wilfley Michael L. Wilfley Chief Financial Officer The foregoing certification is being furnished solely pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 (the “Exchange Act”) and 18 U.S.C.
